Citation Nr: 1028045	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  05-18 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned at a hearing in July 
2008.  A transcript of the hearing is of record.

The case was remanded by the Board in October 2008 for 
verification of the Veteran's reported stressors and to afford 
the Veteran a VA examination.  Review of the record indicates 
that the Board's directives have been substantially complied 
with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, another remand is necessary.  The Veteran submitted 
a release for records from the VA Medical Center (VAMC) in 
Dallas, Texas in December 2008.  It does not appear that the AMC 
attempted to obtain those records.  Additionally, at the 
Veteran's April 2010 VA examination, the examiner referred to 
mental health consult records from the Forth Worth Outpatient VA 
Clinic (OPT) dated after a mental health consult in September 
2004.  There are no VA treatment records in the claims file dated 
after January 2005, and no mental health consults dated after the 
September 2004 consult.  Therefore, remand to request these 
records is required.  See 38 U.S.C.A. § 5103A(b); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators 
are deemed to have constructive notice of VA treatment records).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the record all of the 
Veteran's treatment records from the 
Dallas VAMC and Forth Worth OPT dated 
since January 2005.  Efforts to obtain 
the requested records should be ended 
only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Because these are 
Federal records, if they cannot be 
located or no such records exist, the 
Veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in 
the claims file.

2.  The RO/AMC should thereafter 
readjudicate the claim.  If the claim 
remains denied, the AMC/RO should issue 
a supplemental statement of the case to 
the Veteran and he should be given an 
opportunity to respond before the 
appeal is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


